Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 276 Filed: 06/14/19 Page: 1 of 2 PAGEID #: 23734




                              UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


        OHIO A. PHILIP RANDOLPH INSTITUTE, )
        et al.,                            )                      No. 1:18-cv-357
                                           )
                Plaintiffs,                )                      ORDER GRANTING MOTION
                                           )                      TO EXTEND DEADLINE AND
        v.                                 )                      ESTABLISH BRIEFING
                                           )                      SCHEDULE FOR PLAINTIFFS’
        LARRY HOUSEHOLDER, et al.,         )                      APPLICATION FOR
                                           )                      ATTORNEYS’ FEES
                Defendants.                )



    Before: Moore, Circuit Judge; Black and Watson, District Judges.

            Before the Court is a Motion to Extend Deadline and Establish Briefing Schedule for

    Plaintiffs’ Application for Attorneys’ Fees filed by Plaintiffs.1 (Doc. 274).

            On May 3, 2019, this Court granted Plaintiffs’ request to declare the redistricting plan

    enacted in H.B. 369 unconstitutional and enjoined the State of Ohio from conducting any elections

    using the plan enacted in H.B. 369 in any future congressional elections. (Doc. 262 at 297). The

    Court’s Opinion and Order renders Plaintiffs “prevailing parties” under 42 U.S.C. § 1988.

    Plaintiffs assert that if they succeed in defending this Court’s Opinion and Order on appeal, the

    fees to which Plaintiffs are entitled will increase. (Doc. 274 at 2). Accordingly, Plaintiffs request

    that the Court extend the deadline for their application for fees and order a briefing schedule to

    commence sixty days after the later of either (1) the exhaustion of the appellate process as to the



    1
     Plaintiffs include Ohio A. Philip Randolph Institute, League of Women Voters of Ohio, the Ohio State
    University College Democrats, Northeast Ohio Young Black Democrats, Hamilton County Young
    Democrats, Linda Goldenhar, Douglas Burks, Sarah Inskeep, Cynthia Libster, Kathryn Deitsch, Luann
    Boothe, Mark John Griffiths, Lawrence Nadler, Chitra Walker, Tristan Rader, Ria Megnin, Andrew Harris,
    Aaron Dagres, Elizabeth Myer, Beth Hutton, Teresa Thobaben, and Constance Rubin (“Plaintiffs”).

                                                      1
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 276 Filed: 06/14/19 Page: 2 of 2 PAGEID #: 23735



    final judgment, or (2) the expiration of Defendants’ and Intervenors’ time to appeal. (Id. at 3).

    Upon review of Plaintiffs’ Motion, and finding it to be well-taken, it is hereby

           ORDERED that Plaintiffs’ Motion to Extend Deadline and Establish Briefing Schedule

    for Plaintiffs’ Application for Attorneys’ fees is GRANTED. If Plaintiffs remain prevailing

    parties under 42 U.S.C. § 1988(b), the parties shall comply with the following briefing schedule:

           1)      Opening brief due 60 days after the later of either (1) the exhaustion of the appellate
                   process as to the final judgment in this action, or (2) the expiration of Defendants’
                   and Intervenors’ time to appeal the final judgment;

           2)      Response briefs, if any, due 60 days after the filing of the opening brief; and

           3)      Reply briefs, if any, due 30 days after the filing of the response briefs.



    ENTERED: June 14, 2019

                                              s/ Timothy S. Black
                                              HONORABLE TIMOTHY S. BLACK
                                              United States District Judge

                                              s/ Karen Nelson Moore
                                              HONORABLE KAREN NELSON MOORE
                                              United States Circuit Judge

                                              s/ Michael H. Watson
                                              HONORABLE MICHAEL H. WATSON
                                              United States District Judge




                                                     2
